('!fr|fi.iftlAl,
           lfn tllt. @nfte! btstts @ourt                  of   /rUersl [,lsimg
                                        No. l6-403C       FILED
                                   (Filed: April 20,2016)
                                  NOT FORPUBLTCATTON APR 2 0 2016
                                                                          U.S. COURT OF
                                               )                         FEDERAL CLAIMS
    TAQUANRANSHEGULLETT-EL, )
                                               )
                    Pro   SePlaintiff,         )
                                               )
                                               )      Pro Se; Sua Sponte Dismissal; Lack          of
                                               )      Subject Matter Jurisdiction.
    THE I.INITED STATES,                       )
                                               )
                        Defendant.             )
                                               )


                                  ORDER OF DISMISSAL

        The court is in receipt of the complaint filed on March 24,20I6,t and the motion
for a temporary restraining order and preliminary injunction filed on March 30, 2016,by
pro se plaintiff Taquan Rahshe Gullett-El.2 Plaintiff asks this court to review the
dismissal of a civil case he filed in the United States District Court for the Middle District
of Florida in which he sought to enjoin his pending federal criminal prosecution. He also
seeks to transfer the district court action, which was dismissed, to this court pursuant to
28 U.S.C. 6 1292.




'Because the only proper defendant for any matter before this court is the United States, the
court has construed the claims against the district coun, the U.S. Attomey's Office, the public
defender's office, and others as claims against the United States ("the govemment").

2
  The government filed an opposition to plaintiff s motion for a temporary restraining order and
preliminary injunction on April 18,2016, and indicated that it intended to file amotion to
dismiss for lack of subject matter jurisdiction by May 23,2016. Because, for the reasons stated
in this order, the court has determined on its own accord that it lacks jurisdiction, plaintiff s
motion for a temporary restraining order and preliminary injunction is DENIED as moot and the
govemment need not file a motion to dismiss the complaint.
        Plaintiffs have the burden of establishing the court's subject matter jurisdiction by
 a preponderance of the evidence. See. e.g., Estes Express Lines v. United States, 739
F.3d 689, 692 (Fed. Cir. 2014) (citing Reynolds v. Army & Air Force Exch. Serv., 846
 F.2d746,748 (Fed. Cir. 1988)). Although pro se plaintiffs are held to less stringent
 pleading standards, they must still demonstrate that the court has jurisdiction to hear their
 claim. See Matthews v. United States, 750 F.3d 1320,1322 (Fed. Cir. 2014) (citation
 omitted). Under Rule l2(hX3) of the Rules of the Court of Federal Claims, the court
 must dismiss an action "[i]f the court determines at any time that it lacks subject-matter
jurisdiction."

        The court finds that it lacks jurisdiction over the complaint for three reasons.
First, this court "has no jurisdiction to review the merits ofa decision rendered by a
federal district court." Shinnecock Indian Nation v. United States,782F.3d 1345,1352
(Fed. Cir. 2015) (citations omitted). Plaintiff expressly asks this court to review the
actions of the district court. Therefore, the court does not have iurisdiction to hear these
claims.3

        Second, the Tucker Act grants this court j urisdiction over claims against the
govemment that are founded on the Constitution, laws, treaties, or contracts of the United
States. 28 U.S.C. $ la91(a)(l). However, the Tucker Act does not create substantive
rights; it only waives sovereign immunity for claims premised on other sources of law,
such as statutes or contracts, that "can fairly be interpreted as mandating compensation by
the Federal Government for the damages sustained." Jan's Helicopter Serv.. Inc. v. FAA,
525 F.3d 1299, 1306 (Fed. Cir. 2008) (quoting United States v. Mitchell, 463 U.S. 206,
216-1'l (1983)). Plaintiff s reference to his right under the First Amendment to petition
the government for a redress of grievances is not a sufficient basis for this court to
exercise jurisdiction because the First Amendment's petition clause does not mandate the
payment of money by the govemment for violations. May v. United States, 534 F. App'x
930, 933 (Fed. Cir. 2013) (per curiam) (citing United States v. Connollv, T16 F.2d 882,
887 (Fed. Cir. 1983)).

       Finally, plaintiff states that the underlying district coun action involved civil rights
claims and claims arising und,er 42 U.S.C. S 1983. However, the Federal Circuit has
explained that this court lacks jurisdiction to hear civil rights claims and claims arising
under 42 U.S.C. $ 1983 because the federal district courts possess exclusive iurisdiction




' Similarly, this court "lacks jurisdiction to consider claims which amount to collateral attacks on
criminal convictions." Judd v. United States, No. 15-586c, 2015 wL 6684540, ar *l (Fed. cl.
Oct. 30, 201 5) (quoting Beadles v. United States, 115 Fed. Cl.242,245 (2014)). This court is
also without power to entertain a petition for a writ of habeas corpus. See Ledlord v. United
States,297 F.3d 1378, 1381 (Fed. Cir.2002).
oversuchmatters. Connerv.UnitedStates,No.20l5-5107,2016'NL125289,at*2
(Fed. Cir. Ian. 12,2016) (per curiam) (citing 28 U.S.C. $ 1343(a)).

       Therefore, because this court lacks jurisdiction, plaintiff s complaint is
DISMISSED.4 Plaintiff s motion for a temporary rcstraining order and preliminary
injunction is DENIED as moot. The clerk is directed to enter judgment accordingly.

       IT IS SO ORDERED.




a
 Along with the complaint, ptaintifffiled a motion for leave to proceed in forma pauperis.
Plaintiff s motion to proceed in forma pauperis is GRANTED for the limited purpose of filing
the comolaint.